Opinion issued December 20, 2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00815-CV



ANTHONY ARPINO AND ARPINO-FELLOWS VENTURES, LLC, 
Appellants

V.

STARLIFT SERVICES, INC. AND URETEK (USA),  Appellees



On Appeal from the 215th District Court
Harris County, Texas
Trial Court Cause No. 2005-50712



MEMORANDUM OPINION	Appellants, Anthony Arpino and Arpino-Fellow Ventures, LLC, have neither
established indigence, nor paid all the required fees.  See Tex. R. App. P. 5 (requiring
payment of fees in civil cases unless indigent), 20.1 (listing requirements for
establishing indigence); see also Tex. Gov't Code Ann. §§ 51.207, 51.941(a),
101.041 (Vernon 2005) (listing fees in court of appeals); Fees Civ. Cases B(1), (3)
(listing fees in court of appeals).  After being notified that this appeal was subject to
dismissal, appellants did not adequately respond.  See Tex. R. App. P. 5 (allowing
enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).
	We dismiss the appeal for nonpayment of all required fees.  We deny all
pending motions.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Keyes.